—Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered April 5, 2001, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that he was denied effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Defense counsel had a discernible strategy, and it is not for this Court “to second-guess whether a course chosen by [defense] counsel was the best trial strategy, or even a good one, so long as defendant *1096was afforded meaningful representation” (People v Satterfield, 66 NY2d 796, 799-800 [1985]). Defendant has failed to preserve for our review his further contention that Supreme Court erred in admitting evidence that witnesses identified a codefendant in a lineup (see CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.